— In an action inter alia to recover damages for fraud and usury, defendants Sutton and Poll appeal from an order of the Supreme Court, Kings County, dated June 7, 1974, which denied their motion inter alia to dismiss the second amended complaint. Order affirmed, with $50 costs and disbursements. Appellants’ time to answer is extended until 20 days after entry of the order to be made hereon. In our opinion, the second amended complaint adequately and fairly sets forth causes of action to which appellants can respond. Rabin, Acting P. J., Hopkins, Martuscello, Brennan and Munder, JJ., concur.